DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	According to paper filed May 28th 2019, claims 1-20 are pending for examination. No priority date is claimed.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 20 is rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 recites a “method” comprising steps that may be performed manually and/or mentally. Thus, the recited method is an abstract idea in that it is not tied to a particular machine or apparatus and it does not transform a particular article into a different state or thing.
It is not clear what hardware component(s) are needed for implementing these steps, such as a computer processor.  Accordingly, the recited steps is non-statutory subject matter.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 6 and 13 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	Claim 6 recites a “particular condition” in its limitation, which is unclear what kind of condition is considered as “particular”? Claim 6 is rejected for the rationale given for its parent claim 1 in the present Office action until further clarification provided.
	Claim 13 recites a “more or less frequently” in its limitation, which is unclear how frequent is considered “more or less frequent”? Claim 13 is rejected for the rationale given for its parent claim 1 in the present Office action until further clarification provided.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
10.	Claims 1-2, 6-7, and 9-20 are rejected under 35 U.S.C. §103 as being unpatentable over Adaska et al. (US 2019/0392345), hereinafter Adaska, in view of Chaney et al. (US 2014/0282471), hereinafter Chaney, and further in view of .ANG.vist et al. (US 10,970,188), hereinafter .ANG.vist.
Claim 1
“executing, by a plug-in application recipe (PIAR) management application operating in a user-independent execution mode, a particular PIAR according to a particular PIAR definition of a plurality of PIAR definitions managed by the PIAR management application, wherein each PIAR definition in the plurality of PIAR definitions identifies, respectively” .ANG.vist col.25, lines 19-39 discloses “the user plugin 302A interacts with the plugin application program interface (API) … the server arrangement 304 also comprises an internal application program interface layer 306 and a database layer 308. … the server arrangement 304 interacts via the internal application program interface layer 306, which in turn interacts with the database layer 308, to establish communication with the data arrangement 310”:

“(a) a trigger corresponding to a condition that the PIAR management application evaluates, on an ongoing basis, based at least in part on data supplied by one or more plug-in applications to the PIAR management application” Chaney [0021] discloses “plugin application interface (API). The context container and its data for the plugin-API 101 may be created during an initialization step and may be independent and different from the context container and its data of the runtime assembly 103”,
“(b) an action to be performed when the condition is satisfied; during execution of the particular PIAR in the user-independent execution mode, applying a first one or more data values for a first field of a first plug-in application to a machine learning model, to obtain” Adaska [0040] discloses “plugin 315-a may perform machine-learning on data from application 310-a”:

“(a) a first candidate mapping between a first one or more sub-values discovered within the first one or more data values and a second field accepted by an action of a second plug-in application, wherein the first one or more data values for the first field is of a first data type that is different from a second data type of the second field as reported by the second plug-in application” Chaney [0021] discloses “operating system thread, or processing task which is responsible for the execution of the plugins 105 or 107 and the mapping of the plugins 105 and 107 onto specific computing resources”,

“(b) a first confidence metric associated with the first candidate mapping, the first confidence metric based at least in part on whether the first one or more sub-values fit one or more stored formats mapped to the second data type” Adaska [0025] discloses “the user device 105 may display a set of suggested applications or tasks in the user interface (e.g., within the plugin 170 for the first application 110). In some cases, a user may select an application or action to execute the suggestion 150. … if the machine-learned model 125 or some other analysis system determines a confidence level for the suggestion 150 that is greater than some confidence threshold, the user device 105 may automatically execute the application or action based on the suggestion 150”;

“based on a first determination that the first confidence metric does not satisfy a threshold confidence criterion: obtaining user input affirming or rejecting the first candidate mapping; applying the user input to execution of the particular PIAR in the user-independent execution mode” Adaska [0025] discloses “if the machine-learned model 125 or some other analysis system determines a confidence level for the suggestion 150 that is greater than some confidence threshold, the user device 105 may automatically execute the application or action based on the suggestion 150”. “Executing application when confidence is greater than the threshold” inherently discloses “affirming or rejecting” of application execution.

Adaska, Chaney, and .ANG.vist disclose analogous art. However, Adaska does not spell out the “a trigger” and “PIAR management” features as recited above. These features are disclosed in Chaney and .ANG.vist respectively. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Chaney and .ANG.vist into Adaska to enhance the loading, initiating, and operating functions of the plugin application interface utilized therein.

Claim 2
“wherein the first confidence metric is further based on whether a second one or more sub-values discovered within the first one or more data values fit the one or more stored formats mapped to the second data type” .ANG.vist col.8 lines 42-47 discloses “the vector of words is transformed into a numerical format such that text mining techniques such as information retrieval, information extraction, information filtering and so forth may be applied to the vectors”. 

Claim 6
“wherein the first one or more data values comprises one or more of: (a) data that the PIAR management application evaluates to determine whether a particular trigger condition associated with the particular PIAR is satisfied, and (b) data generated by a particular action performed subsequent to detection of the particular trigger condition associated with the particular PIAR” Chaney [0021] discloses “plugin application interface (API). The context container and its data for the plugin-API 101 may be created during an initialization step and may be independent and different from the context container and its data of the runtime assembly 103”.

Claim 7
“when executed by one or more processors, cause: updating the machine learning model based on the user input” Adaska [0023] discloses “[a]n updated machine-learned model”. 

Claim 9
“wherein the machine learning model is configured to identify one or more canonical data types in unstructured data” Adaska [0017] discloses “determine an action or application to suggest based on a machine-learned model… This model may be trained using historical and/or ‘real-time’ data from a first application”.

Claim 10
“wherein the one or more canonical data types comprise one or more of: a date; a name; an email address; a currency amount; or a physical address” Adaska [0017] discloses “determine an action or application to suggest based on a machine-learned model… This model may be trained using historical and/or ‘real-time’ data from a first application (e.g., an email application)”. 

Claim 11
“wherein the machine learning model performs semantic analysis on the data” Adaska [0019] discloses “based on a data context 115 for a user or user device 105, the system 100 may produce a suggestion 150 as to a next task or ensemble of tasks for the user or user device 105 to execute”. 

Claim 12
“wherein the user input affirms or rejects the first candidate mapping” Adaska [0025] discloses “the user device 105 may display a set of suggested applications or tasks in the user interface (e.g., within the plugin 170 for the first application 110). In some cases, a user may select an application or action to execute the suggestion 150. … if the machine-learned model 125 or some other analysis system determines a confidence level for the suggestion 150 that is greater than some confidence threshold, the user device 105 may automatically execute the application or action based on the suggestion 150”.
	“Executing application when confidence is greater than the threshold” inherently discloses “affirming or rejecting” of application execution. 

Claim 13
“wherein the user input further comprises a request to interrupt the user-independent execution mode more or less frequently in circumstances associated with the first data” Adaska [0025] discloses “if the machine-learned model 125 or some other analysis system determines a confidence level for the suggestion 150 that is greater than some confidence threshold, the user device 105 may automatically execute the application or action based on the suggestion 150”. 

Claim 14
“wherein obtaining the user input comprises: generating a request for a user to provide input affirming or rejecting the first candidate mapping; transmitting the request to the user; receiving the user input responsive to the request” Adaska [0025] discloses “the user device 105 may display a set of suggested applications or tasks in the user interface (e.g., within the plugin 170 for the first application 110). In some cases, a user may select an application or action to execute the suggestion 150. … if the machine-learned model 125 or some other analysis system determines a confidence level for the suggestion 150 that is greater than some confidence threshold, the user device 105 may automatically execute the application or action based on the suggestion 150”. “Executing application when confidence is greater than the threshold” inherently discloses “affirming or rejecting” of application execution. 

Claim 15
“a plurality of candidate mappings between different sub-values of the first one or more data values and the second field accepted by the action of the second plug-in application” Chaney [0021] discloses “operating system thread, or processing task which is responsible for the execution of the plugins 105 or 107 and the mapping of the plugins 105 and 107 onto specific computing resources” and Chaney [0022] discloses “[t]he DLPA may comprise a plugin repository. The plugin repository may store one or more plugins. When a plugin is loaded, a child context is created dynamically. … The plugin repository provides a mechanism to configure of plugins, thereby enabling a user to query: 1) plugin names … 4) plugin definitions of a particular version of a particular plugin”.

Claim 16
“wherein the user input comprises a selection of the first candidate mapping from the plurality of candidate mappings” Adaska [0025] discloses “if the machine-learned model 125 or some other analysis system determines a confidence level for the suggestion 150 that is greater than some confidence threshold, the user device 105 may automatically execute the application or action based on the suggestion 150”.
	Mapping function is cited for claim 1 and claim 16 is cited for “user selection” feature. 

Claim 17
“wherein the particular PIAR is a branched PIAR configured to carry out either a first action or a second action depending on a type of the first one or more sub-values; wherein the user input selects between the first action and the second action” Adaska [0025] discloses “if the machine-learned model 125 or some other analysis system determines a confidence level for the suggestion 150 that is greater than some confidence threshold, the user device 105 may automatically execute the application or action based on the suggestion 150”. 

Claim 18
“wherein the first candidate mapping and the first confidence score are further based on applying a second one or more data values for a third field of a third plug-in application to the machine learning model” Adaska [0057] discloses “perform an additional machine-learned function using the data context associated with the first application” and the confidence level is disclosed in Adaska [0025].

Claims 19-20
Claims 19 and 20 are each rejected for the similar rationale given for claim 1.

Allowable Subject Matter
11.	Claims 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175